     Case 3:20-cv-00123-MMA-BLM Document 17 Filed 12/08/20 PageID.110 Page 1 of 2



1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                          Case Nos.: 20cv123-MMA(BLM)
10    ANITA VITAL,

11                                       Plaintiff,       ORDER GRANTING JOINT
                                                          STIPULATION TO FURTHER AMEND
12    v.                                                  SCHEDULING ORDER
13    SHARKNINJA OPERATING, LLC et al.,
                                                          [ECF No. 16]
14                                   Defendants.
15

16         On December 7, 2020, the parties filed a Joint Stipulation to Further Amend Scheduling
17   Order. ECF No. 16. The parties seek to continue discovery and pre-trial deadlines set in this
18   Court’s October 14, 2020 Order Granting Stipulation to Amend Scheduling Order [ECF No. 15].
19   Id. at 2. In support of their motion, the parties state that, though they initially agreed to
20   participate in mediation of this case on December 2, 2020 with Judge Denton, the complexity of
21   the case required the parties to move the mediation to February 4, 2021. Id. In further support
22   of their motion, the parties state that good cause exists to amend the scheduling order because,
23   even with extreme diligence, the parties will not be able to meet the current deadlines as they
24   are set. Id. Finally, the parties state that, “if the parties are unable to settle the case at
25   mediation . . . the parties wish to have the ability to proceed with their case[] diligently with
26   ample time to meet the applicable deadlines.” Id.
27         Accordingly, good cause appearing, the Court GRANTS the parties’ motion and sets the
28   following dates:

                                                      1
                                                                                     20cv123-MMA(BLM)
     Case 3:20-cv-00123-MMA-BLM Document 17 Filed 12/08/20 PageID.111 Page 2 of 2



1       Deadline                                 Current Date           New Date
2       Fact Discovery Completion                January 15, 2021       March 22, 2021
3       Designation of Experts                   December 31, 2020      March 1, 2021
4       Designation of Rebuttal Experts          January 22, 2021       March 22, 2021
5       Rule 26(a)(2)(A) and (B) Disclosures     February 5, 2021       April 5, 2021
6       Rule 26(a)(2)(D) Supp. Disclosures       March 5, 2021          May 5, 2021
7       Expert Discovery Completion              April 12, 2021         June 11, 2021
8       Pretrial Motions Filing Deadline         May 12, 2021           July 12, 2021
9       Confidential Settlement Statements       June 4, 2021           July 23, 2021
10      Mandatory Settlement Conference          June 14, 2021 at       August 2, 2021 at
11                                               9:30 a.m.              9:30 a.m.
12

13          All other guidelines and requirements remain as previously set. See ECF Nos. 11, 15.
14          IT IS SO ORDERED.
15   Dated: 12/8/2020
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                                                                    20cv123-MMA(BLM)
